        Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 1 of 14



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


CONAN DOYLE ESTATE LTD.,

                        Plaintiff,

        v.
                                                                  Case No. 1:20-cv-00610-KG-KK
NANCY SPRINGER, PENGUIN RANDOM
HOUSE LLC, LEGENDARY PICTURES
PRODUCTIONS, LLC, NETFLIX, INC.,
PCMA MANAGEMENT AND
PRODUCTIONS LLC, EH PRODUCTIONS
UK LTD., JACK THORNE, and HARRY
BRADBEER,

                        Defendants.




                  DEFENDANT NANCY CONNOR A/K/A NANCY SPRINGER’S
                       ANSWER TO FIRST AMENDED COMPLAINT

        Defendant Nancy Connor a/k/a Nancy Springer ("Springer") answers the First Amended

Complaint of plaintiff Conan Doyle Estate Ltd. (the "Estate" or “Plaintiff”) as follows:



                                           INTRODUCTION



        1.      Springer denies the allegations in Paragraph 1.

        2.      Springer denies the allegations in Paragraph 2, except admits that Arthur Conan Doyle's

last ten stories about Sherlock Holmes were published between 1923 and 1927, and republished in the

1927 book The Case Book of Sherlock Holmes (the "Case-Book Stories").

        3.      Springer denies the allegations in Paragraph 3, except admits that Conan Doyle created

the characters of Sherlock Holmes and Dr. John Watson, that those characters first appeared in the 1887

novella A Study in Scarlet, that the world is free to use and adapt the public domain characters of Sherlock

Holmes and Dr. John Watson, that World War I occurred before 1923; and state that she presently lacks
        Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 2 of 14



sufficient knowledge or information to form a belief as to the deaths of Conan Doyle's father and brother

or the impact, if any, that World War I had on Conan Doyle or his writing, and on that basis denies such

allegations.

        4.       Springer denies the allegations in Paragraph 4.



                                        PARTIES AND JURISDICTION

        5.       Springer presently lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 5, and on that basis denies the allegations.

        6.       Springer admits that she is the author of the six books that comprise The Enola Holmes

Mysteries (the "Book Series"), which was sold nationally, that she is a resident of Florida and that she

consulted with other defendants to develop a movie based on the first book in her Book Series and public

domain elements of Conan Doyle’s works. Except as expressly admitted, Springer denies the remaining

allegations in Paragraph 6.

        7.       Springer admits that Penguin Random House or its predecessors published the Book

Series, which was sold nationally. Except as expressly admitted, Springer lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 7, and on that basis denies the

allegations.

        8.       Springer has an agreement with Legendary. Springer presently lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in Paragraph 8, and

on that basis denies the allegations.

        9.       Springer presently lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 9, and on that basis denies the allegations.

        10.      Springer presently lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 10, and on that basis denies the allegations.



                                                      2
        Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 3 of 14



        11.      Springer presently lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 11, and on that basis denies the allegations.

        12.      Springer is informed and believes that an individual named Jack Thorne wrote the

screenplay for the Film at issue. Springer presently lacks sufficient knowledge or information to form a

belief as to the truth of the remaining allegations in Paragraph 12, and on that basis denies the allegations.

        13.      Springer presently lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 13, and on that basis denies the allegations.

        14.      Springer denies the allegations in Paragraph 14.

        15.      Paragraph 15 does not contain any factual allegations requiring an admission or denial.

To the extent Paragraph 15 is deemed to contain factual allegations that require an admission or denial,

Springer denies the allegations in Paragraph 15.

        16.      Springer denies the allegations in Paragraph 16.

        17.      Springer denies the allegations in Paragraph 17 except admits that Conan Doyle wrote

sixty works featuring the characters of Sherlock Holmes and Dr. Watson and that those stories were

published between 1887 and 1927.

        18.      Springer denies the allegations in Paragraph 18.

        19.      Springer denies the allegations in Paragraph 19 except admits that the character of

Sherlock Holmes is famous for his great powers of observation and logic.

        20.      Springer denies the allegations in Paragraph 20, except admits that the character of Dr.

Watson was a close companion to and revered the character of Sherlock Holmes in the Stories.

        21.      Springer denies the allegations in Paragraph 21, except admits that World War I took

place between 1914 and 1918 and states that it presently lacks sufficient knowledge or information to

form a belief as to the truth or falsity as to the claims made in this paragraph about the deaths of Conan

Doyle’s son and brother or the impact of those deaths or World War I had, if any, on Conan Doyle or his

writing, and on that basis denies the allegations.

                                                      3
          Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 4 of 14



          22.   Springer denies the allegations in Paragraph 22.

          23.   Springer denies the allegations in Paragraph 23.

          24.   Springer denies the allegations in Paragraph 24.

          25.   Springer denies the allegations in Paragraph 25.

          26.   Springer denies the allegations in Paragraph 26, except admits that Conan Doyle created

some new story elements in his last ten works, but otherwise denies all of the other allegations in

Paragraph 26.

          27.   Springer denies the allegations in Paragraph 27, except admits that Nancy Springer wrote

the six novels that comprise the Book Series, and that the Book Series includes elements in the public

domain.

          28.   Springer admits the allegations in Paragraph 28.

          29.   Springer denies the allegations in Paragraph 29.

          30.   Springer denies the allegations in Paragraph 30, except admits that Enola Holmes is the

heroine of each novel in the Book Series.

          31.   Springer denies the allegation that “Conan Doyle created this new emotion and friendship

in Sherlock Holmes” as alleged in Paragraph 31, and presently lacks sufficient knowledge or information

to form a belief as to the truth of the remaining allegations in Paragraph 31.

          32.   Springer admits that the sentences quoted appear in The Case of the Left Handed Lady,

but denies the remainder of the allegations in Paragraph 32, and notes, in particular, that the

disappearance of Enola Holmes’ mother occurs in the The Case of the Missing Marquess, not in The Case

of the Left-Handed Lady.

          33.   Springer denies the allegations in Paragraph 33.

          34.   Springer denies the allegations in Paragraph 34, except admits that the language quoted

appears in The Case of the Bizarre Bouquets.

          35.   Springer denies the allegations in Paragraph 35.

                                                      4
        Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 5 of 14



        36.      Springer denies the allegations in Paragraph 36.

        37.      Springer presently lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 37, except admits that the Film is adapted from Springer' s book The

Case of the Missing Marquess.

        38.      Springer denies the allegations in Paragraph 38.

        39.      Springer denies the allegations in Paragraph 39, except admits that the works of Conan

Doyle are generally accessible and Springer states that she presently lacks sufficient knowledge or

information to form a belief as to the contents of every work featuring Sherlock Holmes, and on that basis

denies such allegations.

        40.      Springer admits the allegations in Paragraph 40.

        41.      Springer presently lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 41, and on that basis denies the allegations.

        42.      Springer presently lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 42, and on that basis denies the allegations.

        43.      Springer presently lacks sufficient knowledge or information to form a belief as to the

allegations in Paragraph 43, and on that basis denies the allegations.

        44.      To the extent the allegations in Paragraph 44 are legal arguments or conclusions, they

require no answer. To the extent that an answer may be required, Springer denies the allegations in

Paragraph 44.

        45.      To the extent the allegations in Paragraph 45 are legal arguments or conclusions, they

require no answer. To the extent that an answer may be required, Springer denies the allegations in

Paragraph 45.

        46.      As to Paragraph 46, Springer admits that the public domain materials about Holmes and

Watson and their fictional world are free for public use. Springer denies that she had any obligation to

seek permission from the Estate before publication of any of the books in the Book Series and further

                                                      5
        Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 6 of 14



denies that any books in that series “pirate” any of the Conan Doyle works for which the term of

copyright allegedly has not expired. Springer presently lacks sufficient knowledge or information to form

a belief as to whether other defendants sought permission from the Estate. Except as expressly admitted,

Springer denies the allegations in Paragraph 46.

        47.     Springer denies the allegations in Paragraph 47 and states that the Estate has failed to

identify any “original authorship being copied in Springer’s novels and defendants’ movie.”

        48.     As to Paragraph 48, Springer presently lacks sufficient knowledge or information to form

a belief as to communications with other Defendants. Springer admits that they or their affiliates own or

control exclusive rights to copyrights and, when appropriate, enforce such copyrights. Except as

expressly admitted, Springer denies the allegations in Paragraph 47.

        49.     To the extent the allegations in Paragraph 48 are legal arguments or conclusions, they

require no answer. To the extent that an answer may be required, Springer denies the allegations in

Paragraph 49.



                                          COUNT I
                                   COPYRIGHT INFRINGEMENT

        50.     Springer incorporates and restates her responses set forth in the preceding paragraphs of

this Answer.

        51.     Springer denies the allegations in Paragraph 51.

        52.     Springer denies the allegations in Paragraph 52.

        53.     Springer denies the allegations in Paragraph 53.

        54.     In so far as they are asserted against her, Springer denies the allegations in Paragraph 54.

        55.     As to Paragraph 55, Springer presently lacks sufficient knowledge or information to form

a belief as to whether each publication of Conan Doyle’s last stories about Sherlock Holmes contained

proper copyright notices, and on that basis denies such allegations. Springer denies all remaining

allegations in Paragraph 55.
                                                     6
        Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 7 of 14



        56.      Springer denies that there are “protected elements” from the purported “Copyrighted

Stories” that she copied or for which she was legally obliged to seek authorization, and further denies the

remaining allegations in Paragraph 56.

        57.     In so far as they are asserted against her, Springer denies the allegations in Paragraph 57.

        58.     Springer presently lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 58.

        59.     To the extent the allegations in Paragraph 59 are legal arguments or conclusions, they

require no answer. To the extent that an answer may be required, Springer denies the allegations in

Paragraph 59.

        60.     To the extent the allegations in Paragraph 60 are legal arguments or conclusions, they

require no answer. To the extent that an answer may be required, Springer denies the allegations in

Paragraph 60.



                                   COUNT II
                 TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION



        61.     Count II is not directed against Springer, and therefore no answer is required. To the

extent and answer is required, Springer incorporates and states her responses set forth in the preceding

paragraphs of this Answer.

        62.     Count II is not directed against Springer and, the extent the allegations in Paragraph 62

are legal arguments or conclusions, they require no answer. To the extent that an answer may be required,

Springer denies the allegations in Paragraph 62.

        63.     Count II is not directed against Springer and, to the extent the allegations in Paragraph 63

are legal arguments or conclusions, they require no answer. To the extent that an answer may be required,

Springer denies the allegations in Paragraph 63.


                                                     7
        Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 8 of 14



        64.      Count II is not directed against Springer and, to the extent the allegations in Paragraph 64

are legal arguments or conclusions, they require no answer. To the extent that an answer may be required,

Springer denies the allegations in Paragraph 64.

        65.      Count II is not directed against Springer and, to the extent the allegations in Paragraph 65

are legal arguments or conclusions, they require no answer. To the extent that an answer may be required,

Springer denies the allegations in Paragraph 65.

        66.      Count II is not directed against Springer and, to the extent the allegations in Paragraph 66

are legal arguments or conclusions, they require no answer. To the extent that an answer may be required,

Springer denies the allegations in Paragraph 66.



                                           PRAYER FOR RELIEF

        The Estate's prayer for relief does not require a response. To the extent that any response is

required, Springer denies that the Estate is entitled to any of the relief it seeks.



                                         ADDITIONAL DEFENSES

        Springer asserts the following additional and affirmative defenses in response to the allegations in

the complaint. Springer reserves the right to amend this Answer and these defenses, and Springer is not in

any way agreeing or conceding that she has the burden of proof or persuasion on any of these issues.



                                     FIRST ADDITIONAL DEFENSE

        1.       The Estate's complaint and each of its causes of action fail to state a claim upon which

relief can be granted because, inter alia, the complaint fails to identify with specificity the protected

expression that has been allegedly copied.




                                                        8
        Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 9 of 14



                                 SECOND ADDITIONAL DEFENSE

        2.      The Estate's claims are barred, in whole or in part, because venue in the District of New

Mexico is improper or inconvenient.



                                  THIRD ADDITIONAL DEFENSE

        3.      The Estate's claims are barred, in whole or in part, because the Estate does not own the

allegedly infringed works and/or elements.



                                 FOURTH ADDITIONAL DEFENSE

        4.      The Estate's claims are barred, in whole or in part, because the allegedly infringed works

and/or elements are in the public domain.



                                  FIFTH ADDITIONAL DEFENSE

        5.      The Estate's claims are barred, in whole or in part, because none of the novels in the

Enola Holmes Mysteries contain any protectable expression owned by the Estate.



                                  SIXTH ADDITIONAL DEFENSE

        6.      The Estate's claims are barred, in whole or in part, because the allegedly infringed

elements are not protectable under copyright law.



                                SEVENTH ADDITIONAL DEFENSE

        7.      The Estate's claims are barred, in whole or in part, by the doctrine of copyright misuse.




                                                    9
         Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 10 of 14



                                   EIGHTH ADDITIONAL DEFENSE

         8.      The Estate's complaint is barred, in whole or in part, by the equitable doctrines of waiver,

estoppel, acquiescence and laches.



                                     NINTH ADDITIONAL DEFENSE

         9.      The Estate's claims are barred, in whole or in part, by the equitable doctrine of unclean

hands.



                                   TENTH ADDITIONAL DEFENSE

         10.     The Estate's complaint is barred, in whole or in part, because Springer has not acted with

the requisite degree of knowledge, intent, or fault.



                                 ELEVENTHADDITIONAL DEFENSE

         11.     The Estate's complaint, to the extent that it seeks injunctive relief, is barred because the

injury or damage allegedly suffered by the Estate, if any, would be adequately compensated in an action

at law for damages, and therefore the Estate is not entitled to seek equitable relief.



                                 TWELFTH ADDITIONAL DEFENSE

         12.     The Estate's complaint, to the extent that it seeks injunctive relief, is barred because an

injunction would be an unconstitutional prior restraint.



                               THIRTEENTH ADDITIONAL DEFENSE

         13.     The Estate's complaint, to the extent that it seeks punitive damages against Springer,

violates Springer's rights under the Fifth and Fourteenth Amendments to the United States Constitution,



                                                       10
        Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 11 of 14



Article I,§ 7 and Article IV,§ 16 of the California Constitution, and Article II, § 18 of the New Mexico

Constitution.



                                  FOURTEENTH ADDITIONAL DEFENSE

        14.     The Estate’s complaint is barred in whole or in part by the applicable statute(s) of

limitations.



                                  FIFTEENTH ADDITIONAL DEFENSE

        15.     The Estate’s complaint is barred in whole or in part by the doctrine of laches.



                                  SIXTEENTH ADDITIONAL DEFENSE

        16.     The Estate’s complaint is barred in whole or in part by the doctrine of fair use, classic fair

use and/or nominative fair use.



                                  SEVENTEENTH ADDITIONAL DEFENSE

        17.     The Estate’s complaint is barred in whole or in part by the doctrine of de minimis use.



                               EIGHTEENTH ADDITIONAL DEFENSE

        18.     To the extent the Estate suffered any damages, which Springer expressly denies, the

Estate failed to take the steps necessary to mitigate the damages, if any, sustained, and any such damages

should be barred or reduced.



                               NINETEENTH ADDITIONAL DEFENSE

        19.      The Estate’s recovery of damages, if any, is limited by the concept of innocent

infringement and/or 17 U.S.C. § 504(c)(2).

                                                     11
          Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 12 of 14



                                 TWENTIETH ADDITIONAL DEFENSE

          20.      The Estate’s Complaint, and each claim for relief therein, is barred, in whole or in part,

because the Estate’s damages, if any, are vague, uncertain, imaginary, and/or speculative.



                               TWENTY-FIRST ADDITIONAL DEFENSE

          21.     This Court lacks personal jurisdiction over Springer, a resident of Florida with no

independent contacts with New Mexico.



                                                  PRAYER

          Springer prays for relief as follows:



          1.      A judgment in favor of Springer denying the Estate all requested relief against Springer,

and dismissing the complaint with prejudice;

          2.      That Springer be awarded her costs of suit, including reasonable attorneys' fees; and

          3.      That the Court award Springer such other and further relief as the Court deems just and

proper.



Date: December 11, 2020                                     JASSY VICK CAROLAN LLP

                                                            By: /s/ Jean-Paul Jassy
                                                            Jean-Paul Jassy
                                                            Kevin L. Vick
                                                            800 Wilshire Boulevard, Suite 800
                                                            Los Angeles, CA 90017
                                                            Telephone: (310) 870-7048
                                                            Email: jpjassy@jassyvick.com;
                                                            kvick@jassyvick.com

                                                            PEIFER, HANSON, MULLINS & BAKER,
                                                            P.A.

                                                            Gregory P. Williams
                                                            P.O. Box 25245
                                                      12
Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 13 of 14



                                    Albuquerque, NM 87125-5245
                                    Tel:   (505) 247-4800
                                    Fax: (505) 243-6458
                                     Email: gwilliams@peiferlaw.com

                                    Counsel for Defendant
                                    Penguin Random House LLC and
                                    Nancy Connor a/k/a Nancy Springer




                               13
       Case 1:20-cv-00610-KG-KK Document 58 Filed 12/11/20 Page 14 of 14



                                   CERTIFICATE OF SERVICE

The undersigned hereby certifies that the counsel of record who are deemed to have consented to
electronic service via the Court’s CM/ECF system are being served with a copy of the foregoing on
December 11, 2020.
                                         /s/ Jean-Paul Jassy
                                            Jean-Paul Jassy




                                                  14
